DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Ebert-Zavos (75,670) on 12/16/2020.

The application has been amended as follows: 

Claim 1
An ultrasound imaging apparatus comprising: 
a processor configured to: 
set an internal orifice of [[an]] a uterus (IOS) point and an external orifice of [[an]] a uterus (EOS) point, from a cervix line indicating a cervical canal[[,]]; and 
a display configured to display a first guide line and a second guide line, each having a start point at the IOS point, and display a third guide line and a fourth guide line, each having a start point at the EOS point, 
wherein the processor: 
a user input for selecting a first point, a second point, a third point, and a fourth point, 
adjusts a position of an endpoint of the first guide line to the first point and adjusts a position of an endpoint of the second guide line to the second point, 
sets a region of interest (ROI) of the IOS, wherein a shape of the ROI of the IOS being a sector having a radius of [[the]] a predetermined size, and a center angle of the ROI of the IOS being defined by the first guide line and the second guide line, 
adjusts a position of an endpoint of the third guide line to the third point and adjusts a position of an endpoint of the fourth guide line to the fourth point, 
sets a ROI of the EOS, wherein a shape of the ROI of the EOS being a sector having a radius of [[the]] a predetermined size, and a center angle of the ROI of the [[IOS]] EOS being defined by the third guide line and the fourth guide line, and 
calculates degrees of elasticity in the ROI of the IOS and the ROI of the EOS, and 
wherein the display is configured to display

Claim 12
An ultrasound image display method comprising: 
setting an internal orifice of [[an]] a uterus (IOS) point and an external orifice of [[an]] a uterus (EOS) point, from a cervix line indicating a cervical canal, 
displaying a first guide line and a second guide line, each having a start point at the IOS point, and displaying a third guide line and a fourth guide line, each having a start point at the EOS point, 
receiving [[an]] a user input for selecting a first point, a second point, a third point and a fourth point, 
adjusting a position of an endpoint of the first guide line to the first point and adjusting a position of an endpoint of the second guide line to the second point, 
a predetermined size, and a center angle of the ROI of the IOS being defined by the first guide line and the second guide line, 
adjusting a position of an endpoint of the third guide line to the third point and adjusting a position of an endpoint of the fourth guide line to the fourth point, 
setting a ROI of the EOS, wherein a shape of the ROI of the EOS being a sector having a radius of [[the]] a predetermined size, and a center angle of the ROI of the [[IOS]] EOS being defined by the third guide line and the fourth guide line, 
calculating degrees of elasticity in the ROI of the IOS and the ROI of the EOS; and 
displaying the ROI of the IOS, the ROI of the EOS, and information indicating the degrees of elasticity in the ROI of the IOS and the ROI of the EOS.

Claim 20
A non-transitory computer readable storage medium having stored thereon a program, which when executed by a computer, performs an ultrasound image display method, the ultrasound image display method comprising: 
setting an internal orifice of [[an]] a uterus (IOS) point and an external orifice of [[an]] a uterus (EOS) point, from a cervix line indicating a cervical canal, 
displaying a first guide line and a second guide line, each having a start point at the IOS point, and displaying a third guide line and a fourth guide line, each having a start point at the EOS point, 
receiving [[an]] a user input for selecting a first point, a second point, a third point and a fourth point, 
adjusting a position of an endpoint of the first guide line to the first point and adjusting a position of an endpoint of the second guide line to the second point, 
setting a region of interest (ROI) of the IOS wherein a shape of the ROI of the IOS being a sector having a radius of [[the]] a predetermined size, and a center angle of the ROI of the IOS being defined by the first guide line and the second guide line,
a position of an endpoint of the third guide line to the third point and adjusting a position of an endpoint of the fourth guide line to the fourth point, 
setting a ROI of the EOS, wherein a shape of the ROI of the EOS being a sector having a radius of [[the]] a predetermined size, and a center angle of the ROI of the [[IOS]] EOS being defined by the third guide line and the fourth guide line,
calculating degrees of elasticity in the ROI of the IOS and the ROI of the EOS; and
displaying the ROI of the IOS, the ROI of the EOS, and information indicating the degrees of elasticity in the ROI of the IOS and the ROI of the EOS.

Reasons for Allowance
Claims 1-2, 4-5, 8-13, 15-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a system which “set an internal orifice of a uterus (IOS) point and an external orifice of a uterus (EOS) point, from a cervix line indicating a cervical canal, and 
a display configured to display a first guide line and a second guide line, each having a start point at the IOS point, and display a third guide line and a fourth guide line, each having a start point at the EOS point, 
wherein the processor receives a user input for selecting a first point, a second point, a third point, and a fourth point, 
adjusts a position of an endpoint of the first guide line to the first point and adjusts a position of an endpoint of the second guide line to the second point, 
sets a region of interest (ROI) of the IOS, wherein a shape of the ROI of the IOS being a sector having a radius of a predetermined size, and a center angle of the ROI of the IOS being defined by the first guide line and the second guide line, 
adjusts a position of an endpoint of the third guide line to the third point and adjusts a position of an endpoint of the fourth guide line to the fourth point, 
sets a ROI of the EOS, wherein a shape of the ROI of the EOS being a sector having a radius of a predetermined size, and a center angle of the ROI of the EOS being defined by the third guide line and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.M./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793